Citation Nr: 1757088	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to death pension.

3.  Entitlement to accrued benefits. 


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to February 1980 and December 1980 to August 1982. 

According to the Appellant, who is the Veteran's surviving spouse, he passed away in 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in St. Paul, Minnesota.  Subsequently, jurisdiction was transferred to the RO in San Diego, California. 

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neither of the Veteran's periods of active duty service occurred during a period of war.

2.  The claim for accrued benefits was initiated more than one year following the Veteran's passing, which is claimed to have occurred in 2003.

3.  The Veteran was not entitled to any periodic monetary VA benefits at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for death pension have not been met.  38 U.S.C. §§ 1521, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).

2.  The criteria for accrued benefits have not been met.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Death Pension

The Appellant contends that she is entitled to death pension as the Veteran's surviving spouse.  See September 2012 Report of General Information.

Basic entitlement to death pension exists if the veteran had qualifying service pursuant to 38 C.F.R. § 3.3(a)(3)(i), (ii),(iii) or (iv); or, at the time of death, the veteran was receiving or entitled to receive compensation or retired pay for a service-connected disability based on a service during a period of war delineated in 38 C.F.R. § 3.3(a)(3); and, the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 (2017) and has an annual income not exceeding the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24 (2017).  
38 C.F.R. § 3.3(4); see also 38 U.S.C. 1521(j).  

The qualifying service delineated in 38 C.F.R. § 3.3(a)(3)(i), (ii),(iii) and (iv) all share a common denominator; service during a period of war.  For 38 C.F.R. 
§ 3.3(a)(3) purposes, the qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  

According to 38 C.F.R. § 3.2, the Vietnam era occurred from February 28, 1961 through May 7, 1965, for veterans serving in the Republic of Vietnam, otherwise from August 5, 1964 through May 7, 1965; and the Persian Gulf War commenced on August 2, 1990).

Given the above, as a threshold matter, the evidence of record must establish the Veteran served during a period of war.   

Here, the Veteran served on active duty from January 1976 to February 1980 and from December 1980 to August 1982.  See DD Form 214s (for the period from January 1976 to February 1980 he received an honorable discharge; for the period from December 1980 to August 1982 he received a discharge under other than honorable conditions).  Neither of his active duty service periods fall within a period of war specified in 38 C.F.R. § 3.3(a).  See 38 C.F.R. § 3.2.

Notwithstanding the requests for additional procedural documentation and treatment records below, the Board finds it is appropriate to proceed with the adjudication of this issue because they have no bearing on the Veteran's active duty service periods.  Most importantly, there is no prejudice to the Appellant.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that there is no prejudicial error when the claimant has been afforded a meaningful opportunity to effectively participate in the processing of the claim).  

For the foregoing reason, the Board finds the preponderance of the evidence is against the Appellant's claim for death pension.  See 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

II.  Entitlement to Accrued Benefits

The Appellant contends that she is entitled to accrued benefits as the Veteran's surviving spouse.  See September 2012 Report of General Information.

Pursuant to 38 C.F.R. § 3.1000(a), periodic monetary benefits, other than insurance and servicemembers' indemnity, authorized under the laws administered by the VA, to which a payee was entitled at his death under existing ratings, decisions, or those based on the evidence in the file at the date of death, which are due and unpaid will, upon his death, be paid to his surviving spouse.  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).

In this instance, there is no death certificate in the claims file verifying the Veteran's date of death.  However, the Appellant asserts he passed away in 2003 from an internet search she conducted.  See VA Form 9; June 2017 Board Hearing Transcript at 4, 7.  Since the Appellant filed her claim for accrued benefits in September 2012, she is well outside the one year timeframe specified in 38 C.F.R. 
§ 3.1000(c) for filing.  See September 2012 Report of General Information.

Moreover, even if the Appellant's claim was timely, a review of the claims file discloses the Veteran was not receiving any VA benefits at the time of his passing nor had any pending claims for VA benefits.  The only VA benefit received by the Veteran during his lifetime was an Educational Assistance Allowance.  See December 1980 Letter to the Veteran.  However, this benefit was discontinued effective November 1980.  See February 1981 Letter to the Veteran (notifying the Veteran he was overpaid because he was terminated from the program before the end of the entitlement period). 

Further, the claims file contains two Veteran's Application for Compensation or Pension filed by him prior to his death; first in May 1980 and another in December 2002.  In May 1980, he initiated service connection claims for a sinus and throat condition, and a right ankle injury.  However, in an October 1980 Statement in Support of Claim, he withdrew these service connection claims.  While he indicated he was aware that he could reinitiate these claims at a later date, he never did so.  

Subsequently, in December 2002, the Veteran filed a service connection claim for the residuals of a head trauma.  By way of a February 2003 rating decision, the RO denied service connection for this claim.  There is no evidence he initiated an appeal with respect to this rating decision.

Regardless of the requests for additional procedural documentation and treatment records below, the Board finds it is appropriate to proceed with the adjudication of this issue because they have no bearing on the filing date for accrued benefits or the fact the Veteran was not receiving any VA benefits at the time of his passing.  Of importance, there is no prejudice to the Appellant.  See Dalton, supra.  

Based on the above, the Board finds the preponderance of the evidence is against the Appellant's claim for accrued benefits.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan, supra.


ORDER

Entitlement to death pension is denied.

Entitlement to accrued benefits is denied. 


REMAND

The Appellant contends the Veteran's death was caused by or otherwise related to his periods of active duty service.  See September 2012 Report of General Information; June 2017 Board Hearing Transcript at 5.  However, during the June 2017 Board videoconference hearing, she testified that she did not know the Veteran's cause of death because she did not have a copy of his death certificate.  June 2017 Board Hearing Transcript at 4.  As a result, the record was held open for another 90 days following the hearing in order to provide her with an opportunity to obtain a copy of his death certificate.  No death certificate has been associated with the claims file to date.  

Of importance, during the hearing, the Appellant relayed the Veteran passed away in Illinois, and was buried in Minnesota.  Id. at 4, 9.  While prior to her testimony in June 2017, the RO had insufficient information to assist her in obtaining a copy of his death certificate; now, the RO has sufficient information to do so.  

Although the Appellant relayed the Veteran passed away in Illinois according to an internet search she conducted, and was buried in Minnesota, a review of the claims file reveals that in the years leading up to his passing he received treatment at the North Chicago VA medical center (VAMC) and perhaps at the Milwaukee VAMC.  Id.; see also May 2001 VA Nursing Note (noted the Veteran was discharged from the North Chicago VAMC to enter a substance abuse program in Milwaukee).  The Board notes no request for treatment records from the Milwaukee VAMC has been made.  Moreover, there is no indication the claims file contains all his treatment records from the North Chicago VAMC.  His VA treatment records may contain information pertinent to this claim.

As another matter, a review of the claims file shows an informal claim for dependency and indemnity compensation, death pension and accrued benefits was received in September 2012.  See September 2012 Report of General Information.  Although the January 2014 Statement of the Case (SOC) indicates a formal claim was subsequently received the same month, the claims file does not contain a copy of the same.  

Similarly, while the SOC notes an October 2012 letter was sent to the Appellant providing her with the requisite notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), only a copy of the VCAA Notice Response received from her has been associated with the claims file.  The VCAA letter itself is not included.  

Furthermore, according to the Veterans Appeals Control and Locator System, the Appellant's Notice of Disagreement (NOD) was received in June 2013.  However, a review of the claims file is negative for a copy of the same.  

For the reasons above, a remand is necessary in order to assist the Appellant in obtaining a copy of the Veteran's death certificate; to obtain additional VA treatment records; and to associate all procedural documentation with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the claims file the Appellant's Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (VA Form 21-534); a copy of the October 2012 VCAA letter sent to her; and a copy of her June 2013 NOD.

2. Request a copy of the Veteran's death certificate from the appropriate state agencies of the states of Illinois, Wisconsin, or Minnesota.  (NOTE: his last address of record was 3001 Greenbay Road, North Chicago, Building 5).

3. Request a copy of the Veteran's VA treatment records from the North Chicago and Milwaukee VAMCs and their affiliated facilities.

4. If copies of the Veteran's death certificate and/or VA treatment records are received, conduct any other development necessary as a result thereof.

5. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


